INDICTED for keeping a disorderly house.
defined the offence of keeping a disorderly house as consisting not merely in the sale of liquor, whether lawfully or unlawfully; But in the improper government and control of the house, and the consequent results of public injury to the neighborhood. Every man is responsible for the good government of his house or store, so far as the public is concerned; and the footway or pavement before a man's store may, by his permission and encouragement, be so used in connection with his house as to become for this purpose a part of his house, which he is required to exercise a proper control and restraint over. If a man keeping a store and selling liquor, whether lawfully or unlawfully, permit persons to collect there in crowds, who under the influence of liquor there obtained, are noisy and riotous, and by their cursing and swearing, or other misbehavior, disturb the neighborhood generally, and to the general annoyance of the people there residing or being, he is guilty of keeping a disorderly house, and indictable for maintaining a nuisance.